DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 13, 17, 21 and 23-24 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by ZTE [IDS submitted on 7/20/2022].
As claims 1, 17 and 23-24, ZTE discloses a service transmitting method for an Optical Transport Network (OTN), comprising: mapping Optical Data Unit (ODU) services into cells of the payload area of an OTN interface frame, the payload area comprising N cells with a fixed size, one cell being used for carrying one ODU service, and N being an integer larger than or equal to 1 [Fig 1-3 discloses mapping ODU services “data of LO ODU” into cells of the payload of OTN frame “OPU frame” wherein a payload which divides into a plurality of slots wherein the slot divides into the N cells having a fixed size and one cell carries one ODU service, Sec. 2.1-2.2.1 and 2.23]; and encapsulating and transmitting the OTN interface frame [Fig 1 and 2 discloses ODU encapsulated with header of OTN and transmitting to destination]; wherein the numbers of the cells allocated for the ODU service in each frame are the same [Fig 1 discloses the number of cells for each ODU are the same for each frame, See example 2].
As claim 2, ZTE discloses the cells comprise data cells and control cells, the data cells are configured to carry the ODU services [Fig 1, OH with payload for carrying client signal], the control cells are configured to carry control information for mapping the ODU services into the cells [Fig 1-3 discloses OH ODU for indicating mapping ODU into the cells, Sec. 2.2.1-2.2.3], and the control information comprises at least one of overhead information and monitoring information [Fig 1, OH ODU is overhead information].
As claims 13 and 21, ZTE discloses a service receiving method for an Optical Transport Network (OTN), comprising: receiving an OTN interface frame, the payload area of the OTN interface frame comprising N cells with a fixed size, one cell carrying one Optical Data Unit (ODU) service, and N being an integer larger than or equal to 1 [Fig 1-4 inherently disclose a node for receiving OTN frames that transmitted by transmitter which has a payload area of the OTN interface frame comprising N cells with a fixed size, one cell carrying one Optical Data Unit (ODU) service, and N being an integer larger than or equal to 1]; and demapping ODU services from the N cells of the payload area of the OTN interface frame [Fig 1-4 which inherently disclose de-mapping function in order to recover signals]; wherein the numbers of the cells allocated for the ODU service in each frame are the same [Fig 1 discloses the number of cells for each ODU are the same for each frame, See example 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Loprieno [US 2007/0076767].
As claim 3, ZTE fails to disclose what Loprieno discloses each cell comprises a cell flag bit and a data field [Par. 0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using a bit to indicate if the payload content data or control information as disclosed by Loprieno into the teaching of ZTE.  The motivation would have been to prevent error.
As claim 4, Loprieno discloses the first bit of each cell is the cell flag bit, and the value of the first bit is 1 or 0, 1 representing that the cell is a control cell and 0 representing that the cell is a data cell [Par. 0037].
As claim 5, ZTE fails to fully disclose what Loprieno discloses under a condition that the payload area is N times a size of each cell, the size of each cell is K bits, the size of the payload area is N*K, and the bandwidth of each cell is 1/N of the bandwidth of the payload area, K being an integer greater than 1 [Fig 5 discloses wherein user data and control data filled the payload area]; and under a condition that the size of the payload area is a sum of N times of the size of each cell and F stuff bits, the size of each cell is K bits, the size of the payload area is N*K+F, and the bandwidth of each cell is K/(N*K+F)*the bandwidth of the payload area, F<K, F being the number of the stuff bits and the F stuff bits being positioned at the end or middle of the payload area [Fig 4, Ref 404, User add stuffing bytes into payload in  order to fill the payload].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using stuffing byte to fill the payload as disclosed by Loprieno into the teaching of ZTE.  The motivation would have been to maintain transmission rate.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Taki [US 2013/0028613]. 
As claim 12, ZTE fails to fully disclose what Taki discloses for a service of a non-OTN type, converting the service of the non-OTN type into the ODU service, before mapping the ODU services into the payload area of the OTN interface frame [Fig 6  and Par. 0074, 0090 non-OTN service map to ODU service].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for mapping non-OTN service with ODU service as disclosed by Taki into the teaching of ZTE.  The motivation would have been to expand a network.
As claim 16, ZTE fails to fully disclose what Taki discloses for a service of a non-OTN type, converting the ODU service into the service of the non-OTN type, after demapping the ODU services from the N cells of the payload area of the OTN interface frame [Fig 6  and Par. 0074, 0090 non-OTN service map to ODU service].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for demapping ODU service in order to obtain non-OTN type service as disclosed by Taki into the teaching of ZTE.  The motivation would have been to expand a network.
Allowable Subject Matter
Claims 6-11 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claim 6, the prior arts in the record fail to disclose the number of the ODU services is M, the ODU services are numbered as Cj, j is 1 to M and M is an integer larger than or equal to 1, and mapping the ODU services into the cells of the payload area of the OTN interface frame comprises: allocating a predetermined number of cells among the cells of the payload area to each ODU service, Sj cells in the N cells being allocated for the j-th ODU service; and mapping the M ODU services to respective predetermined numbers of cells, the j-th ODU service being mapped to the Sj cells in the N cells.
As claim 11, the prior arts in the record fail to disclose encapsulating and transmitting the OTN interface frame comprises: under a condition that the OTN interface frame is an Optical Transport Unit (OTU) frame, carrying the signal type of each ODU service and the number of cells occupied by each ODU service in an Optical Payload Unit (OPU) overhead area of the OTN interface frame, adding an OTU overhead and an ODU overhead of the OTN interface frame to form an OTU frame, and transmitting the OTU frame; and under a condition that the OTN interface frame is a Flexible OTN (FlexO) frame, carrying the signal type of each ODU service and the number of the cells occupied by each ODU service in the FlexO overhead area of the OTN interface frame, adding the FlexO overhead, positioning code and Forward Error Correction (FEC) code of the OTN interface frame to form a complete FlexO frame, and transmitting the FlexO frame.
As claim 14, the prior arts in the record fail to disclose demapping the ODU services from the N cells of the payload area of the OTN interface frame comprises: acquiring the signal type of each ODU service and the number of cells occupied by each ODU service (Sj) from the overhead area of the OTN interface frame; acquiring positions of Sj cells in the N cells of the payload area according to the number of the cells occupied by each ODU service (Sj) and the total cell number of the payload area (N); and demapping each ODU service from the Sj cells according to overhead information of the control cell occupied by the ODU service, the control cell being configured to carry control information for mapping the ODU service into the Sj cells.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su [US 2017/0195077] discloses a method and system for mapping n bytes into number of slots and encapsulating the mapping into OTN frame for transmitting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414